Case 2:20-cv-00090-LGW-BWC Document 7 Filed 10/20/20 Page 1 of 2

                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                             By MGarcia at 1:51 pm, Oct 20, 2020
Case 2:20-cv-00090-LGW-BWC Document 7 Filed 10/20/20 Page 2 of 2
